Case 2:16-cv-05203-GJP Document 18-5 Filed 12/17/18 Page 1 of 2




             Exhibit B
                                             Case 2:16-cv-05203-GJP Document 18-5 Filed 12/17/18 Page 2 of 2




                                                                       Venari Partners LLC
                              Sweetbriar Capital, LLC                                                           Min-Fam Holding, LLC
                                                                                dba
                                101 Partners, LLC                                                               Uptown Investors, L.P.
                                                                        “National Health Care
                                                                          Analysis Group”




                                                                           LLC Relators




SMSF, LLC
(D. Mass)                                                                                                                                                       Health Choice
                                                                                                                                                                Advocates, LLC
                                                                                                                                                                  (E.D. Tex.)

   SAPF, LLC
                                                                                                                                                     Health Choice
   (E.D. Pa.)
                                                                                                                                                     Alliance, LLC
                                                                                                                                                      (E.D. Tex.)
                                                                                                                                     Health Choice
                SMSPF, LLC                                                                                                            Group, LLC
                 (E.D. Pa.)                                                                                                           (E.D. Tex.)
                                                                                                                CIMZNHCA, LLC
                                  NHCA-TEV, LLC
                                                          SCEF, LLC                             NHCAOTZ, LLC       (S.D. Ill.)
                                    (E.D. Pa.)
                                                        (W.D. Wash.)           SAKSF, LLC         (N.D. Ill.)
                                                                               (N.D. Tex.)
